Citation Nr: 0717103	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 
1999, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected PTSD. 


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
PTSD, with an initial evaluation of 30 percent, effective 
April 21, 1999, and an increased evaluation of 70 percent, 
effective January 8, 2001.  


FINDINGS OF FACT

1.  In a November 1995 decision, the RO denied the veteran's 
claim for service connection for nervous disorder, considered 
to include PTSD.  The veteran was provided notice of the 
decision and of his appellate rights, but he did not file a 
Notice of Disagreement (NOD), and the decision became final.

2.  The veteran's application to reopen his claim of 
entitlement to service connection for PTSD was received by VA 
on April 21, 1999.

3.  In a May 2001 Board decision, the Board granted the 
veteran's application to reopen his claim, and remanded it to 
the RO for further development and adjudication.

4.  In an October 2003 rating decision, the RO granted 
service connection for PTSD, assigned an initial 30 percent 
evaluation, effective April 21, 1999, the date of receipt of 
the application to reopen the service connection claim.  The 
RO also granted an increased evaluation of 70 percent, 
effective January 8, 2001.  

5. From April 21, 1999, the veteran's PTSD has more nearly 
approximated the rating criteria for a 70 percent evaluation.



CONCLUSIONS OF LAW

1.  The RO's unappealed November 1995 decision that denied 
service connection for PTSD (claimed as nervous disorder) is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1995).

2.  The criteria for an effective date earlier than April 21, 
1999, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2006).

3. The criteria for an initial disability rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is challenging the initial evaluation and 
effective date assigned following the RO's grant of service 
connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006) the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491, 500.  

In Hartman v. Nicholson, No. 2006-7303 (Apr. 5, 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) agreed that VA's notice obligations do not 
apply when the veteran appeals from a decision assigning an 
effective date following a grant of service connection.  
Moreover, in a March 2005 letter, VA provided the veteran 
with notice regarding his increased disability rating and 
earlier effective date claims.  See Dunlap v. Nicholson, No. 
03-0320 (U.S. Vet. App. Mar. 22, 2007).  Thus, VA's duty to 
notify has been satisfied.

With regard to the duty to assist, as to his earlier 
effective date claim, because the application of the law to 
the undisputed facts is dispositive, no discussion of VA's 
duty to assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002).  With respect to his claim challenging the 
initial 30 percent rating, the Board notes that all pertinent 
records have been obtained, including the service medical 
records and pertinent post-service records of the veteran's 
care.  In addition, to determine the nature and severity of 
his PTSD, the veteran was afforded formal VA examinations in 
August 1999, June 2004, and in October 2005.  Thus, the Board 
finds that there is no further action is necessary to comply 
with the provisions of 38 U.S.C.A. § 5103A or 38 C.F.R. 
§ 3.159 and that he will not be prejudiced by the Board's 
adjudication of his claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Background & Analysis

I.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
of March 23, 1990, the date he testified at an RO hearing, 
for the grant of service connection for PTSD.  The veteran 
stated that the RO did not fulfill its duties to notify and 
assist him in developing his claim prior to rendering a 
rating decision in November 1995.  

The file reflects that the veteran made a claim of service 
connection for PTSD in March 23, 1990, which was referred to 
the RO by the Board for appropriate action in 1992.  In 
November 1995, the RO denied service connection.  The veteran 
did not submit a timely NOD with that decision and it became 
final. 38 C.F.R. § 3.104 (1995).  

The veteran filed an application to reopen his claim for 
service connection for PTSD on April 21, 1999, which was 
denied by the RO in January 2000.  The veteran filed an NOD 
in March 2000 and perfected his appeal to the Board in May 
2000.  The Board, in May 2001, granted the veteran's 
application to reopen his claim and remanded the appeal to 
the RO for further adjudication and development.  In an 
October 2003 rating decision, the RO granted service 
connection for PTSD, effective April 21, 1999.  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which, as noted above, was received by VA on April 21, 1999.  
See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran did not submit an application to reopen 
his claim, either formal or informal, for compensation 
benefits for PTSD until April 21, 1999, entitlement to an 
effective date prior April 21, 1999, is precluded as a matter 
of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(an earlier effective date cannot be granted in the absence 
of statutory authority, which requires the filing of a 
claim); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law is dispositive, the claim should be 
denied as a matter of law).  

As a final point, the Board notes that while the RO did not 
further develop the veteran's claim of service connection for 
PTSD from 1990 to 1995, neither the veteran, nor his former 
representative, have alleged that the November 1995 rating 
decision contained clear and mistakable error (CUE).  

II.  Increased Initial Evaluation

The veteran is seeking entitlement to an initial evaluation 
in excess of 30 percent for his service-connected PTSD.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent 
disabling when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due  
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

PTSD is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

It is rated 100 percent disabling when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

In April 1999, the veteran filed his present claim seeking 
service connection for PTSD.  In October 2003, the RO issued 
a rating decision granting service connection, and assigned 
an initial 30 percent evaluation, effective April 21, 1999.  
The RO also granted an increased evaluation of 70 percent, 
effective January 8, 2001.  The veteran contends that his 
initial evaluation should be higher.

VA clinic notes, dated from January to February 1999, reveal 
that the veteran's affect was varyingly restricted and his 
mood was generally dysphoric.  He exhibited no psychotic 
symptoms or suicidal/homicidal ideations (S/HI), and his 
memory and cognition were grossly intact.  The veteran had 
fair insight, intact judgment, fair to good grooming and no 
psychomotor disturbances.  The social worker noted the 
veteran's alcohol dependence and assigned GAF scores ranging 
from 50 to 58.  

On August 13, 1999, a VA PTSD examination was conducted.  The 
examination report notes a mental status (MMPI-II) test that 
was conducted two days prior.  The results indicated that the 
veteran was somewhat distrustful of others, anxious, directed 
his emotions inward, and developed physiological symptoms 
associated with his anxiety.  At the examination, the 
examiner stated that the veteran was alert and oriented, with 
no impairment of thought processes or communication, 
delusions, hallucinations or inappropriate behavior.  He 
displayed no discernable memory loss, ritualistic behavior, 
or panic attacks.  The examiner also noted that the veteran 
experienced previous suicidal gestures and currently 
exhibited persistent symptoms of increased arousal, re-
experiencing trauma, and an avoidance of stimuli associated 
with trauma.  He diagnosed the veteran as having PTSD and 
assigned a GAF score of 55.

On August 21, 1999, a VA mental examination was conducted.  
At the examination, the veteran reported symptoms of frequent 
nightmares, being easily startled, constantly disrupted 
sleep, impaired concentration, and difficulty maintaining 
employment.  The examiner stated that the veteran was alert, 
cooperative, oriented and his speech was within normal 
limits.  He did not have any auditory or visual 
hallucinations, or S/HI.  The examiner also noted that the 
veteran preferred to avoid all military subject matters and 
had difficulty talking about his experiences in Vietnam.  He 
diagnosed the veteran as having PTSD, assigned a GAF score of 
55, and ultimately concluded that the veteran's PTSD "has 
significantly affected his life and hindered him from 
pursuing both relationships and jobs."

VA clinic notes, dated in October 1999, reveal that the 
veteran's affect was congruent and his mood was depressed.  
His speech was within normal limits and he behaved socially 
appropriate, but was limited in group interaction.  The 
social worker assigned a GAF score of 55.  

A VA psychiatrist, submitted a letter, dated January 8, 2001, 
on the veteran's behalf.  This document is retrospective in 
nature and contains this physician's medical opinions 
concerning the previous three years of the veteran's 
treatment for PTSD.  He opined that the veteran's symptoms 
had not improved significantly, that his quality of life 
remained low and the severity of his PTSD prevented him from 
gaining or maintaining employment.  He noted various symptoms 
exhibited by the veteran over time, which included:  
nightmares, flashbacks, irritability, guilt, isolation from 
other people, daily hypervigilance, and a sense of a severely 
shortened future.  He assigned the veteran a GAF score of 47 
and concluded that he was "one of the mot severely afflicted 
patients in my caseload that consists of several hundred PTSD 
patients."  In May 2001, this physician submitted a follow 
up letter that reiterates the same conclusions, and assigned 
the veteran a GAF score of 48.  

In looking at the evidence as a whole, the Board finds that 
the veteran's PTSD warrants an increased initial rating under 
the current rating criteria.  The Board observes that the RO 
assigned a 70 percent rating, effective January 8, 2001, 
apparently as if the VA physician's letter was an assessment 
of the veteran's condition at that time, rather than a 
retrospective reflection of his medical opinions over the 
previous three year period.  Furthermore, evidence 
demonstrates that the veteran's PTSD between April 21, 1999, 
and January 8, 2001, most nearly approximates the criteria 
for a 70 percent rating.  Thus, an increased initial 
evaluation for service-connected PTSD is warranted.


ORDER

Entitlement to an effective date prior to April 21, 1999, for 
service connection for PTSD, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, effective 
April 21, 1999, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


